DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
2.	The abstract of the disclosure is objected to because Abstract: “[0052]” should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-15, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Reservoir Surveillance Program Optimization Using Rapid Nuclear Modeling Integrated with Formation Testing and Sampling”, Eltaher et al. (referred hereafter Eltaher et al.) – provided in IDS filed on 09/05/2019.

Referring to claim 1, Eltaher et al. disclose a method of saturation logging of a hydrocarbon well extending into a hydrocarbon reservoir (Abstract), the method comprising:
conducting a pulsed neutron (PN) logging of a hydrocarbon well to generate a carbon/oxygen (C/O) log for the well (Abstract; pages 2-3, Pulsed-Neutron Physics and Its Applications in Reservoir Surveillance section; pages 3-4, Carbon-Oxygen Logging Tool Response Characterization section);
pages 6-7, Example Results and Discussion section);
conducting a temperature logging of the hydrocarbon well to generate a temperature log for the well (e.g., laboratory PVT analysis – pages 1-2, Introduction section; e.g., oil PVT samples - page 6, In-Situ Oil Property Characterization section; Figure 9);
determining a relationship of oil API gravity to viscosity and temperature for the reservoir (page 6, In-Situ Oil Property Characterization section; Table 3; Figure 9);
determining an oil API gravity log for the well based on the viscosity log for the well, the temperature log for the well, and the relationship of oil API gravity to viscosity and temperature (page 6, In-Situ Oil Property Characterization section; Table 3; Figure 9);
determining, based on the oil API gravity log, an oil density log for the well (page 2, lines 3-6; pages 4-5, Oil Carbon Density section; pages 5-6, Effect of Oil Carbon Density to C/O Response section; page 6, In-Situ Oil Property Characterization section);
determining, based on the oil density log, an oil-carbon density log for the well (page 2, lines 3-6; pages 4-5, Oil Carbon Density section; pages 5-6, Effect of Oil Carbon Density to C/O Response section; page 6, In-Situ Oil Property Characterization section); and
determining, based on the oil-carbon density log and the C/O log, a continuous oil saturation log for the well (page 3, Carbon-Oxygen Logging for Oil Saturation Monitoring section; pages 4-5, Oil Carbon Density section; pages 5-6, Effect of Oil Carbon Density to C/O Response section; page 6, Improved Workflow for More Accurate Oil Saturation from C/O Logging: lines 1-2; Figures 2-8).
As to claim 8, Eltaher et al. disclose a system for saturation logging of a hydrocarbon well extending into a hydrocarbon reservoir (Figure 8), the system comprising:
a processor (Figure 8); and
a non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by the processor to perform the following operations (Figure 8):
Abstract; pages 2-3, Pulsed-Neutron Physics and Its Applications in Reservoir Surveillance section; pages 3-4, Carbon-Oxygen Logging Tool Response Characterization section);
conducting a nuclear magnetic resonance (NMR) logging of the hydrocarbon well to generate a viscosity log for the well (pages 6-7, Example Results and Discussion section);
conducting a temperature logging of the hydrocarbon well to generate a temperature log for the well (e.g., laboratory PVT analysis – pages 1-2, Introduction section; e.g., oil PVT samples - page 6, In-Situ Oil Property Characterization section; Figure 9);
determining a relationship of oil API gravity to viscosity and temperature for the reservoir (page 6, In-Situ Oil Property Characterization section; Table 3; Figure 9);
determining an oil API gravity log for the well based on the viscosity log for the well, the temperature log for the well, and the relationship of oil API gravity to viscosity and temperature (page 6, In-Situ Oil Property Characterization section; Table 3; Figure 9);
determining, based on the oil API gravity log, an oil density log for the well (page 2, lines 3-6; pages 4-5, Oil Carbon Density section; pages 5-6, Effect of Oil Carbon Density to C/O Response section; page 6, In-Situ Oil Property Characterization section);
determining, based on the oil density log, an oil-carbon density log for the well (page 2, lines 3-6; pages 4-5, Oil Carbon Density section; pages 5-6, Effect of Oil Carbon Density to C/O Response section; page 6, In-Situ Oil Property Characterization section); and
determining, based on the oil-carbon density log and the C/O log, a continuous oil saturation log for the well (page 3, Carbon-Oxygen Logging for Oil Saturation Monitoring section; pages 4-5, Oil Carbon Density section; pages 5-6, Effect of Oil Carbon Density to C/O Response section; page 6, Improved Workflow for More Accurate Oil Saturation from C/O Logging: lines 1-2; Figures 2-8).
Referring to claim 15, Eltaher et al. disclose a non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor to Figure 8):
conducting a pulsed neutron (PN) logging of a hydrocarbon well to generate a C/O log for the well (Abstract; pages 2-3, Pulsed-Neutron Physics and Its Applications in Reservoir Surveillance section; pages 3-4, Carbon-Oxygen Logging Tool Response Characterization section);
conducting a nuclear magnetic resonance (NMR) logging of the hydrocarbon well to generate a viscosity log for the well (pages 6-7, Example Results and Discussion section);
conducting a temperature logging of the hydrocarbon well to generate a temperature log for the well (e.g., laboratory PVT analysis – pages 1-2, Introduction section; e.g., oil PVT samples - page 6, In-Situ Oil Property Characterization section; Figure 9);
determining a relationship of oil API gravity to viscosity and temperature for the reservoir (page 6, In-Situ Oil Property Characterization section; Table 3; Figure 9);
determining an oil API gravity log for the well based on the viscosity log for the well, the temperature log for the well, and the relationship of oil API gravity to viscosity and temperature (page 6, In-Situ Oil Property Characterization section; Table 3; Figure 9);
determining, based on the oil API gravity log, an oil density log for the well (page 2, lines 3-6; pages 4-5, Oil Carbon Density section; pages 5-6, Effect of Oil Carbon Density to C/O Response section; page 6, In-Situ Oil Property Characterization section);
determining, based on the oil density log, an oil-carbon density log for the well (page 2, lines 3-6; pages 4-5, Oil Carbon Density section; pages 5-6, Effect of Oil Carbon Density to C/O Response section; page 6, In-Situ Oil Property Characterization section); and
determining, based on the oil-carbon density log and the C/O log, a continuous oil saturation log for the well (page 3, Carbon-Oxygen Logging for Oil Saturation Monitoring section; pages 4-5, Oil Carbon Density section; pages 5-6, Effect of Oil Carbon Density to C/O Response section; page 6, Improved Workflow for More Accurate Oil Saturation from C/O Logging: lines 1-2; Figures 2-8).
Abstract; Figure 8), wherein the oil-carbon density log for the well is determined based on application of oil density values of the oil density log to the following relationship:

    PNG
    media_image1.png
    121
    338
    media_image1.png
    Greyscale
 
where ρo is oil density, R is a hydrogen/carbon atomic ratio of oil for the well, and nc,o is oil-carbon density (Equation 4; pages 4-5, Oil Carbon Density section).
Referring to claims 5, 12, 19, Eltaher et al. disclose a method/system/non-transitory computer readable for saturation logging of a hydrocarbon well extending into hydrocarbon reservoir (Abstract; Figure 8), wherein the continuous oil saturation (So) log for the well is determined based on carbon and oxygen elemental yields (Yc/Yo) derived from the C/O log and application of oil-carbon density values of the oil-carbon density log to the following relationship:

    PNG
    media_image2.png
    152
    798
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    158
    719
    media_image3.png
    Greyscale

where:
ϕ is porosity,
Yc is total carbon elemental yield,
Yo is total oxygen elemental yield,
nc,o is oil-carbon density,
c,ls is carbon density of limestone,
no,w, is oxygen density of water,
no,ls is oxygen density of limestone,
no,ss is oxygen density of sandstone,
Vo is volume fraction of oil,
Vw is volume fraction of water,
Vls is volume fraction of limestone,
Vss is volume fraction of sandstone,
Sw is water saturation, and So is oil saturation (Equations 1 & 2; page 3, Carbon-Oxygen Logging for Oil Saturation Monitoring section).
As to claims 6, 13, and 20, Eltaher et al. disclose a method/system/non-transitory computer readable for saturation logging of a hydrocarbon well extending into hydrocarbon reservoir (Abstract; Figure 8), further comprising developing the reservoir based on the continuous oil saturation log for the well (page 3, Carbon-Oxygen Logging for Oil Saturation Monitoring section; Equation 2; Figure 8).
Referring to claim 7, 14, and 21, Eltaher et al. disclose a method/system/non-transitory computer readable for saturation logging of a hydrocarbon well extending into hydrocarbon reservoir (Abstract; Figure 8), wherein developing the reservoir comprises: determining, based on the continuous oil saturation log for the well, well operating parameters; and operating the well in accordance with the well operating parameters (page 3, Carbon-Oxygen Logging for Oil Saturation Monitoring section; Equation 2; Figure 8).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eltaher et al. as applied to claims 1, 8, and 15 above, and further in view of “The Continuous Carbon/Oxygen Log-Basic Concepts and Recent Field Experiences”, Hopkinson et al. (referred hereafter Hopkinson et al.) – provided in IDS filed on 09/05/2019.

Regarding claims 3, 10, 17, Eltaher et al. do not expressively disclose that:
the oil density log for the well is determined based on application of oil API gravity values of the oil API gravity log to the following relationship:

    PNG
    media_image4.png
    77
    186
    media_image4.png
    Greyscale

where API is oil API gravity and ρo is oil density.
Hopkinson et al., in a same field of endeavor, disclose that it is known in the art to provide:
the oil density log for the well is determined based on application of oil API gravity values of the oil API gravity log to the following relationship:

    PNG
    media_image4.png
    77
    186
    media_image4.png
    Greyscale

where API is oil API gravity and ρo is oil density (page 2448, SI Metric Conversion Factors: line 1).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Eltaher et al. and Hopkinson et al. to obtain the invention as specified in claims 3, 10, and 17.
Allowable Subject Matter
5.	Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The reason for allowance of the claims is the inclusion of:
	

    PNG
    media_image5.png
    286
    986
    media_image5.png
    Greyscale

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	“Mature Field Development – A Review”, T. Babadagli, SPE Europec/EAGE Annual Conference, Madrid, Spain, 13-16 June 2005, 20 pp.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN M LE/            Primary Examiner, Art Unit 2864